TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2014



                                     NO. 03-11-00699-CV


                           City of New Braunfels, Texas, Appellant

                                                v.

                                Carowest Land, Ltd., Appellee




        APPEAL FROM 433RD DISTRICT COURT OF COMAL COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND HENSON;
                 JUSTICE HENSON NOT PARTICIPATING
  AFFIRMED IN PART; REVERSED AND RENDERED IN PART; REVERSED AND
         REMANDED IN PART -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the November 2, 2011 order signed by the district court denying the City

of New Braunfels’s plea to the jurisdiction.         Having reviewed the record and the parties’

arguments, the Court holds that there was reversible error in part in the district court’s order.

Specifically we:

       Reverse the district court’s order denying the City’s plea to the jurisdiction as to
       Carowest’s takings claim and render judgment dismissing that claim for want of
       subject-matter jurisdiction.

       Reverse the district court’s order as to Carowest’s claims under Section 1983, and
       remand the claims so that Carowest may have a reasonable opportunity to amend
       its pleadings, if possible, to assert a Section 1983 claim that is not subsumed
       within its takings claim.
       Affirm the district court’s order denying the City’s plea as to Carowest’s
       common-law tort claims, contract claims, and related attorney’s-fees claims to the
       extent the court has jurisdiction (1) to adjudicate Carowest’s breach-of-contract
       and related attorney’s fees claims by virtue of the waiver of immunity in chapter
       252 of the Local Government Code; and (2) alternatively and independently, to
       adjudicate Carowest’s entitlement to an offset against any recovery obtained by
       the City on its monetary counterclaim.

       Affirm the district court’s order denying the City’s plea to the jurisdiction as to
       Carowest’s declaratory claims.


Each party shall pay the costs of the appeal incurred by that party, both in this Court and the

court below.